     Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.104 Page 1 of 28



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

STEVEN S. ZINTMAN,

                       Petitioner,                       Case No. 2:20-cv-41

v.                                                       Honorable Janet T. Neff

CONNIE HORTON,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
     Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.105 Page 2 of 28



                                             Discussion

I.       Factual allegations

                Petitioner Steven S. Zintman is incarcerated with the Michigan Department of

Corrections at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,

Michigan. Following a four-day jury trial in the Marquette County Circuit Court, Petitioner was

convicted of first-degree arson, Mich. Comp. Laws § 750.72, and first-degree felony murder,

Mich. Comp. Laws § 750.316b. On August 9, 2016, the court sentenced Petitioner to 30 to 70

years’ imprisonment on the arson conviction and life imprisonment on the murder conviction.

                On March 25, 2020, Petitioner filed his habeas corpus application. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner signed his

application on March 25, 2020 (Pet., ECF No. 1-1, PageID.94), and the petition was postmarked

on March 27, 2020 (Pet., ECF No. 1-1, PageID.90.) The petition was received by the Court on

April 1, 2020. The date on which a prisoner signs the petition is deemed under Sixth Circuit law

to be the date of handing to officials. Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (citing

Goins v. Saunders, 206 F. App’x 497, 498 n.1 (6th Cir. 2006), Bomer v. Bass, 76 F. App’x 62, 63

(6th Cir. 2003) (order); Towns v. United States, 190 F.3d 468, 469 (6th Cir. 1999) (order)). The

Court therefore has given Petitioner the benefit of the earliest possible filing date.

                Petitioner raises the following three grounds for relief in his habeas application:

         I.     [PETITIONER’S] FIRST DEGREE FELONY MURDER CONVICTION
                MUST BE REVERSED AS THE PROSECUTION PRESENTED
                CONSTITUTIONALLY INSUFFICIENT EVIDENCE OF THE
                REQUISITE ELEMENTS OF FIRST DEGREE ARSON.

         II.    THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
                DENIED [PETITIONER’S] PRETRIAL MOTION TO SUPPRESS
                EVIDENCE OF PRIOR ACTS OF DOMESTIC VIOLENCE
                REGARDING HIS EX-WIFE, INCLUDING THAT HE HAD

                                                  2
  Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.106 Page 3 of 28



              PHYSICALLY ASSAULTED HER, THREATENED TO KILL HER
              NUMEROUS TIMES, THREATENED HER WITH A STICK WHICH HE
              LABELED HIS “BITCH BEATER,” KILLED HER DOG, AND HAD
              BEEN CONVICTED OF MISDEMEANORS INVOLVING DOMESTIC
              VIOLENCE. THERE WAS ABSOLUTELY NO EVIDENCE ALLEGED
              OR INTRODUCED THAT [PETITIONER] HAD ENGAGED IN ANY
              UNTOWARD CONDUCT AGAINST THE DECEASED, HIS
              GIRLFRIEND OF 18 MONTHS. THIS HIGHLY PREJUDIC[I]AL
              TESTIMONY GREATLY OUTWEIGHED ANY PROBATIVE VALUE
              IT MAY HAVE HAD AND WAS REVERSIBLE ERROR.

       III.   THE TRIAL COURT ERRED WHEN IT RULED THAT [PETITIONER]
              WAS NOT IN “CUSTODIAL DETENTION” WHEN HE MADE AN
              INCRIMINATING STATEMENT DURING A POLYGRAPH
              EXAMINATION THAT WAS NOT AUDIOVISUALLY RECORDED,
              CONTRARY TO LAW.       UNDER THE “TOTALITY OF THE
              CIRCUMSTANCES” TEST OF MCL 763.7a, A REASONABLE
              PERSON WOULD NOT HAVE BELIEVED THAT HE WAS FREE TO
              LEAVE THE POLICE-STATIONHOUSE ENVIRONMENT. TRIAL
              COUNSEL WAS THEREFORE INEFFECTIVE FOR NOT ASKING THE
              COURT TO INSTRUCT THE JURY, AS PROVIDED BY MCL 763.9,
              THAT SUCH RECORDINGS ARE REQUIRED BY LAW AND THAT
              THE JURY MIGHT CONSIDER THE ABSENCE OF ONE IN
              EVALUATING THE EVIDENCE RELATING TO THE STATEMENT.
              THE TRIAL COURT REVERSIBLY ERRED WHEN IT DENIED
              [PETITIONER’S] MOTION FOR NEW TRIAL AT THE CONCLUSION
              OF THE GINTHER HEARING.

(Pet., ECF No. 1, PageID.2.)

              The facts underlying the convictions were exhaustively recounted by the Michigan

Court of Appeals, as follows:

              This case arises from the death of defendant’s girlfriend, Sally Plume,
       during a fire at defendant’s residence in the early morning hours of May 4, 2014.
       The residence is a two-unit duplex owned by defendant and defendant’s son and
       daughter-in-law, Daniel and Heather Zintman. At the time of the fire, defendant
       and Plume lived in one unit of the duplex, while Daniel and Heather lived in the
       other unit with their two minor children. The fire occurred in defendant’s unit in
       the master bedroom shared by defendant and Plume.

               Very early that morning, Heather woke Daniel when she noticed smoke in
       their unit of the duplex. Daniel investigated the source of the smoke and determined
       that it was coming from defendant’s unit. Daniel told Heather to call 911, then
       went outside and banged on the door of defendant’s unit. When he heard
       defendant’s voice, he opened the door and realized that defendant’s unit was filled

                                                3
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.107 Page 4 of 28



    with smoke. Defendant was standing in the kitchen and holding onto the kitchen
    counter; defendant’s face appeared purple in color and he was taking deep breaths.
    Daniel testified that defendant is an alcoholic and is almost always intoxicated. He
    urged defendant to leave the unit, but because he smelled alcohol on defendant he
    determined that defendant would probably be uncooperative. Daniel therefore
    knocked defendant down and dragged him from the unit. Daniel testified that
    defendant did, in fact, resist his efforts to drag him from the unit. During this
    struggle, Daniel asked defendant if he was trying to kill himself, and defendant
    replied that it was “a good day to die.”

            Daniel succeeded in dragging defendant from the unit, then asked him
    whether Plume was in the unit. At first, defendant did not respond, but eventually
    he told Daniel that Plume was not home and had gone somewhere with a friend.
    Daniel then went back to his unit and verified that Heather, their two children, and
    their pets were out of the duplex.

             The first emergency personnel to arrive was Steven Tighe, a paramedic with
    Forsyth Township EMS. Tighe testified that when he arrived at the home, he spoke
    with defendant to ascertain if he was hurt and observed that defendant appeared to
    be intoxicated. When he asked defendant if anyone else was in the house, defendant
    did not respond. After further questioning by Tighe and Daniel, defendant said that
    Plume was in the back bedroom, passed out on the bed. Tighe testified that from
    the time he first asked defendant if anyone was in the unit until the time defendant
    stated that Plume was in the house was “a few minutes.” Daniel and Tighe got a
    ladder and looked in the bedroom window where they observed both smoke and
    fire in the room. By this time, additional rescue personnel had arrived and they
    located Plume’s body in the bedroom. Plume was dead, and was partially on the
    bed and partially on the floor, in a kneeling position.

           The medical examiner, George Krzymowski, testified that the cause of
    Plume’s death was asphyxia by smoke inhalation, and that Plume had been alive
    when the fire started. He further testified that Plume’s blood alcohol level was
    0.272; Krzymowski testified that 0.3 could be considered a medical emergency and
    described Plume as having been “very intoxicated.” He further testified that there
    was citalopram in Plume’s system, which Krzymowski testified is an
    antidepressant.

             Sergeant William Smith, fire investigator with the Michigan State Police,
    testified that the origin of the fire was the mattress, and that there was no evidence
    of an accelerant. Smith testified that the fire did not originate with either the
    electrical or gas service, as both were shut off. Smith concluded that the fire was
    of human origin, but it was not possible to determine whether it had been started
    accidentally or intentionally. Smith testified that the fire could have been started
    by a lighter or a cigarette, but there was no evidence that either item was used to
    start the fire. Smith also testified that at the scene of the fire, on the floor of the
    bedroom on the side of the bed where defendant indicated he had been sleeping,
    investigators found an item that later testimony revealed to be a wooden dowel rod

                                              4
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.108 Page 5 of 28



    that defendant had labeled with the words “b**ch beater.” An ashtray was also
    found near the bed.

             Sergeant Adam Lafave with the Forsyth Township Police Department
    testified that at the scene of the fire, he spoke with defendant twice. The first time,
    Lafave asked defendant what had happened and defendant responded that he had
    blanked out and did not remember. Defendant then told Lafave that he had been in
    the bedroom with Plume when the fire started. Lafave testified that defendant
    appeared to be intoxicated, had difficulty standing, and was mumbling.

            Later that morning, while still at the scene of the fire, Lafave questioned
    defendant again. This time, defendant told Lafave that he had been in the kitchen
    when the fire started. In response to questioning, defendant told Lafave that he and
    Plume had spent the day “monkeying around” the house, “putting up foam,” and
    drinking alcohol. Defendant stated that Plume had become so intoxicated that he
    had had to drag her to bed. Defendant also stated that someone named “Jim” had
    been at the unit that day, but defendant could give no further information about that
    person. Lafave questioned defendant about why initially he had refused to leave
    the house when Daniel tried to help him. At first, defendant stated that he didn’t
    know why, but later defendant stated that it was because his house was his sanctuary
    and also that he does stupid things when he is drunk.

             Lafave testified that while talking with defendant at the time of the fire,
    defendant’s clothes had a black, charred substance on them that defendant claimed
    had been dripping from the ceiling fan, which Lafave understood to mean the
    bedroom ceiling fan. Lafave asked defendant how that came to be on his clothing
    if he had not left the kitchen, and defendant responded that he didn’t know. Lafave
    testified that when searching the kitchen after the fire, the officers discovered a
    smoke detector on the kitchen counter with a hat over it; the battery of the smoke
    detector had been partially removed so that the leads did not connect with the smoke
    detector, making the smoke detector inoperative.

            Officer Kristi Uren with the Forsyth Township Police Department testified
    that defendant was taken to the hospital, where she informed him that Plume had
    died. Defendant became very upset and began to cry. Uren testified that defendant
    then asked her if it was possible that an accelerant had been placed on the window,
    and also asked her whether Plume’s ex-boyfriend had started the fire.

            Three weeks after the fire, Lafave interviewed defendant a third time, this
    time at the police station. During this interview, defendant told Lafave that on the
    day leading up to the fire, someone named Paul had been at the unit with a “half
    gallon” of alcohol and that the three of them had been drinking. When Lafave
    questioned him about Paul, defendant changed the name of the person to Bob, but
    could not provide any other information about Bob. Defendant stated that Plume
    had become so intoxicated that he put her in bed, and then joined her in bed after
    Bob left. Later, he awoke to flames. Defendant told Lafave that he could not lift
    Plume, so he went outside and got himself wet, then went back into the unit, but

                                              5
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.109 Page 6 of 28



    Daniel dragged him from the house before he could go upstairs to attempt to rescue
    Plume. Defendant explained to Lafave that he said it was a good day to die because
    he thought he would die if he went back upstairs to the bedroom. Lafave testified
    that during this interview defendant suggested that Plume started the fire by flicking
    a cigarette onto the comforter. Defendant denied Lafave’s suggestion that
    defendant and Plume had a suicide pact or that he had a plan to kill Plume.

             About one month later, Lafave and Detective Christopher MacMaster of the
    Michigan State Police interviewed defendant a fourth time. MacMaster testified
    that at the beginning of the interview, which lasted five to seven hours, defendant
    asserted that he did not remember what had happened the night of the fire.
    Defendant told MacMaster that on the day of the fire, he and Plume and a man
    named Scott had been drinking at the unit during the day; defendant could provide
    no further details about Scott. Defendant stated that eventually Plume was very
    intoxicated and he carried her upstairs and put her in bed, then fell asleep. He stated
    that he awoke to flames in the bedroom, then tried to wake Plume. After failing to
    wake Plume, he took the cat and went outside to find water to douse himself. While
    outside he met his son, then reentered the house and tried to go upstairs but could
    not because of the smoke and fire.

            Later in the interview, defendant stated that on the morning of the fire he
    had been in bed with the sleeping Plume and was looking for cigarettes under the
    mattress, using the lighter as a light, when he accidentally ignited the fabric hanging
    down from the mattress. Upon further questioning by MacMaster, defendant stated
    that he started the fire while playing with a cigarette that accidentally lit some white
    lace on the bed on fire. Defendant stated that he thought he had put the fire out,
    then went to sleep, but later awoke to flames. When asked repeatedly during the
    interview whether he set the fire, defendant eventually replied that “I gave myself
    a birthday present and set my girlfriend on fire.” MacMaster testified that
    defendant was smiling when he made the statement. Defendant confirmed to
    MacMaster that the night of the fire was his birthday. After telling this information
    to MacMaster, defendant stated[,] “I’m going to prison, I’m going to f***ing
    prison.” When MacMaster asked defendant some written questions, including
    whether defendant thought he had been fairly treated during the interview,
    defendant’s written response was[,] “Yes. Where[’s] the rope.”

             Katie Thibeau, a neighbor of defendant, testified that she spoke with
    defendant when he was discharged from the hospital a few weeks after the fire. She
    testified that she went to his duplex to offer her condolences regarding Plume, and
    that he had wanted to show her the bedroom where the fire occurred. She testified
    that defendant pointed to a pile of clothes as the spot where the fire had started,
    claiming that Plume had dropped a cigarette there and started the fire. He told her
    that he had thrown the cat out the window to save it and had tried to drag Plume
    out the window, but was unable to. His demeanor when telling this story was very
    matter of fact, according to Thibeau. He also referred to Plume as “Sarah” instead
    of Sally. In the following weeks, defendant told Thibeau various versions of what
    had occurred. One version was that the cat had tipped over a candle in the room,

                                               6
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.110 Page 7 of 28



    starting the fire. On another occasion he told her that a heater started the fire; when
    she reminded him that it was her heater that he had borrowed and that he had
    returned it before the fire, defendant changed the story stating that a lantern tipped
    over and started the fire.

             In August, 2014, more than three months after the fire, Thibeau was
    listening to defendant talk about the fire and she asked him why he could not just
    tell the truth that he had lit his girlfriend on fire and watched her burn, to which
    defendant replied[,] “Well, I didn’t watch her burn.” Thibeau testified that
    defendant made this statement in a matter of fact manner without emotion, and that
    he was highly intoxicated at the time. Thibeau further testified that within one to
    two weeks of defendant returning to his home after the fire, she saw defendant with
    a new girlfriend.

             Defendant’s ex-wife, Leila-Marhi Black, testified that she had met
    defendant on a dating website, dated him for two years, and then was married to
    him for two years before leaving him in November 2013. She testified that
    defendant is an alcoholic and that while married to him defendant typically drank
    straight vodka from the time he awoke until he passed out. She testified that he
    would throw pop bottles and pop cans at her and dump pop on her head. He also
    had a stick made from a dowel from the closet; he had drilled a hole in the dowel
    and had put a rope through it and had written “b**ch stick” or “b**ch beater” on
    it. She testified that he told her that he kept it by his bedside when he slept because
    he thought she would attack him while he was unconscious. Black identified the
    stick as the object in the photograph of the bedroom taken after the fire. She
    testified that he never hit her with the stick, but that he had brandished it at her, and
    also that he had pushed and shoved her. Black further testified that defendant once
    told her that “one of these days you’re not going to wake up” or “one of these days
    they’re not going to find you,” which she understood to mean that he would kill her
    in her sleep.

            Black testified that while she was married to defendant she got a small dog
    named Lucy, and that Lucy and defendant did not like each other. Black testified
    that one day when she was drunk and had passed out, she thought she heard Lucy
    whining. Defendant came into the bedroom and she asked him if he had let Lucy
    out, to which defendant replied[,] “Lucy is no longer with us.” When Black
    questioned him, he said that the dog had urinated on the floor, so he had rubbed her
    nose in it and that the dog’s neck had snapped and she had started bleeding, and so
    he buried her out back. Black testified that she did not believe defendant and went
    back to sleep. Later when she awoke and looked for the dog, he told her that he
    had physically kicked Lucy out the door and she had flown over the truck, and had
    never come back. Black then observed that there was blood and urine on the living
    room floor. Lucy never returned, and Black moved out the next day and later
    divorced defendant.

            Black also testified that defendant believed that his son, Daniel, wanted the
    entire duplex and that defendant told her that he would burn the duplex down before

                                               7
  Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.111 Page 8 of 28



        he would let his son take his half. She further testified that defendant burned pages
        that he had torn from her journal and had also burned pictures of her children. She
        also testified that May 3 is defendant’s birthday and that defendant typically would
        become upset if his family did not acknowledge his birthday.

                Black testified that after defendant was arrested, she visited him in jail
        because she wanted to ascertain if he had intentionally set the fire. She testified
        that defendant told her that he thought the fire started from a candle, but otherwise
        was reluctant to talk about the fire. She further testified that defendant suggested
        that they get back together once he was released.

                Dr. Bruce Harvey, an emergency room physician, was called by the defense
        and testified that both chronic alcoholism and carbon monoxide poisoning can
        cause memory blackouts and confabulation. Dr. Harvey also testified that
        defendant’s blood test indicated that defendant was very intoxicated on the night of
        the fire and also had high levels of carbon monoxide. On rebuttal, Black testified
        that during the four years that she was in a relationship with defendant, she never
        observed him having memory problems or blackouts. Daniel, too, testified on
        rebuttal that before the fire he had never observed defendant having memory loss,
        but that he had observed defendant rearrange details of a story to improve his own
        role.

                At the conclusion of trial, the jury found defendant guilty of first-degree
        arson and first-degree felony murder. The trial court sentenced defendant to life
        without possibility of parole for the murder conviction, and to life imprisonment
        for the arson conviction. Upon defendant’s motion, the trial court resentenced
        defendant on the arson conviction to 30 to 70 years’ imprisonment.

People v. Zintman, No. 334574, 2018 WL 3551381, at *1-5 (Mich. Ct. App. July 24, 2018).

                   The trial court initially sentenced Petitioner on November 24, 2016, to life

imprisonment on both offenses. Petitioner filed a notice of appeal, and appellate counsel was

appointed. Petitioner, through appellate counsel, filed a motion to correct an invalid sentence. The

court granted the motion on June 21, 2016, and, on August 9, 2016, the court imposed the sentences

earlier recited.

                   Petitioner filed a new claim of appeal from the corrected sentences. On September

30, 2016, the parties filed a stipulation to dismiss the first appeal. On November 22, 2016,

Petitioner filed a motion for new trial in the Marquette County Circuit Court, asserting that the

trial attorneys were constitutionally ineffective in failing to seek an instruction under Mich. Comp.

                                                   8
  Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.112 Page 9 of 28



Laws § 763.9 and requesting an evidentiary hearing on counsels’ effectiveness, pursuant to People

v. Ginther, 212 N.W.2d 922 (1973). A Ginther hearing was held on June 12, 2017. In an order

and opinion issued on August 24, 2017, the trial court denied the motion for new trial.

               On appeal, in the brief filed by appellate counsel, Petitioner raised the same three

grounds presented in his habeas petition. In a pro per supplemental brief, Petitioner raised two

additional claims of ineffective assistance of counsel and argued that the trial court had erred in

permitting witnesses Daniel Zintman and Marhi Black to be recalled to testify in rebuttal, after

they had been present in the courtroom following their testimony in the case in chief. In a lengthy

and comprehensive unpublished opinion issued on July 24, 2018, the court of appeals rejected all

appellate grounds and affirmed the convictions. Zintman, 2018 WL 3551381, at *13.

               Petitioner sought leave to appeal to the Michigan Supreme Court, apparently raising

the same grounds presented to the Michigan Court of Appeals. The supreme court denied leave to

appeal on February 4, 2019. People v. Zintman, 922 N.W.2d 360 (Mich. 2019).

II.    AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented



                                                 9
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.113 Page 10 of 28



in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here



                                                  10
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.114 Page 11 of 28



the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

III.   Discussion

       A.      Ground I: Sufficiency of the Evidence

               In his first ground for habeas relief, Petitioner argues that the evidence was

insufficient to support his conviction for first-degree arson and therefore insufficient to support his

felony-murder conviction.

               A § 2254 challenge to the sufficiency of the evidence is governed by the standard

set forth by the Supreme Court in Jackson v. Virginia, 443 U.S. 307, 319 (1979), which is

“whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” This

standard of review recognizes the trier of fact’s responsibility to resolve reasonable conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Id. Issues of credibility may not be reviewed by the habeas court under this standard. See

Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Rather, the habeas court is required to examine

                                                  11
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.115 Page 12 of 28



the evidence supporting the conviction, in the light most favorable to the prosecution, with specific

reference to the elements of the crime as established by state law. Jackson, 443 U.S. at 324 n.16;

Allen v. Redman, 858 F.2d 1194, 1196-97 (6th Cir. 1988).

               The Jackson v. Virginia standard “gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319. Moreover, because both

the Jackson standard and AEDPA apply to Petitioner’s claims, “the law commands deference at

two levels in this case:     First, deference should be given to the trier-of-fact’s verdict, as

contemplated by Jackson; second, deference should be given to the Michigan Court of Appeals’

consideration of the trier-of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d

652, 656 (6th Cir. 2008). This standard erects “‘a nearly insurmountable hurdle’” for petitioners

who seek habeas relief on sufficiency-of-the-evidence grounds. Davis v. Lafler, 658 F.3d 525,

534 (6th Cir. 2008) (quoting United States v. Oros, 578 F.3d 703, 710 (7th Cir. 2009)).

               In addressing Petitioner’s claim, the Michigan Court of Appeals thoroughly

discussed the direct and circumstantial evidence supporting the convictions:

               Defendant contends that the evidence was not sufficient to prove the
       essential elements of his arson conviction, which was the underlying felony for his
       first-degree felony murder conviction. We disagree.

              Every defendant has a due process right to have the charge against him or
       her proven by sufficient evidence. People v Oros, 320 Mich App 146, 152; 904
       NW2d 209 (2017). Thus, to justify a guilty verdict, the prosecution is required to
       introduce sufficient evidence on each element of an offense. People v Wolfe, 440
       Mich 508, 513-514; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992). This
       Court reviews a challenge to the sufficiency of the evidence de novo to determine
       whether, viewing the evidence in the light most favorable to the prosecution, the
       evidence was sufficient to justify the conclusion of a rational trier of fact that the
       evidence proved the essential elements of the crime beyond a reasonable doubt.
       People v Solloway, 316 Mich App 174, 180-181; 891 NW2d 255 (2016).

              Circumstantial evidence and all reasonable inferences drawn from
       circumstantial evidence can constitute satisfactory proof of the crime. Id. This

                                                 12
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.116 Page 13 of 28



    Court defers to the determination of the trier of fact regarding what inferences may
    be drawn from the evidence presented, as well as the weight accorded to those
    inferences. People v Hardiman, 466 Mich 417, 428; 646 NW2d 158 (2002).
    Similarly, this Court will not disturb the trier of fact’s credibility determinations.
    People v Stevens, 306 Mich App 620, 628; 858 NW2d 98 (2014). Although the
    prosecution is required to prove the elements of the crime beyond a reasonable
    doubt, the prosecution is not required to disprove every reasonable theory
    consistent with the defendant’s innocence. People v Nowack, 462 Mich 392, 400;
    614 NW2d 78 (2000).

            Defendant was convicted of first-degree felony murder, MCL
    750.316(1)(b). To secure a conviction of that offense the prosecution must
    introduce evidence sufficient to prove that the defendant (1) killed a human being,
    (2) with the intent to kill, do great bodily harm, or create a very high risk of death
    or great bodily harm knowing that death or great bodily harm was the probable
    result (malice), and (3) the death occurred while the defendant was committing,
    attempting to commit, or assisting in the commission of any of the felonies
    enumerated in the statute, including arson. People v Bobby Smith, 478 Mich 292,
    318-319; 733 NW2d 351 (2007).

           As the predicate felony underlying the felony murder conviction, defendant
    was convicted of first-degree arson, MCL 750.72, which provides, in relevant part:

        (1) A person who willfully or maliciously burns, damages, or destroys by
        fire or explosive any of the following or its contents is guilty of first-
        degree arson:

        (a) A multiunit building or structure in which 1 or more units of the
        building are a dwelling, regardless of whether any of the units are
        occupied, unoccupied, or vacant at the time of the fire or explosion.

        (b) Any building or structure or other real property if the fire or explosion
        results in physical injury to any individual. [MCL 750.72(1).]

             Thus, to prove first-degree arson, the prosecution was obligated to show
    that defendant (1) willfully or maliciously, (2) burned, damaged, or destroyed by
    fire or explosive, either (3) a multiunit building or structure containing at least one
    dwelling unit, or (4) any building or structure resulting in physical injury to any
    individual. Here, there is no dispute that defendant’s residence was burned and
    damaged by fire and that the residence was part of a multiunit building containing
    a dwelling. There is also no dispute that the fire resulted in Plume’s death. And
    although defendant gave several inconsistent statements, he ultimately admitted to
    police that he set the fire, albeit accidentally. Thus, the only disputed element is
    whether defendant burned the residence “willfully or maliciously.”

            To prove that a defendant acted “willfully or maliciously” in the context of
    arson, the prosecution must demonstrate:

                                              13
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.117 Page 14 of 28



        1) that the defendant intended to do the physical act constituting the actus
        reus of arson, i.e., starting a fire or doing an act that results in the starting
        of a fire (intentional arson); or 2) that the defendant intentionally
        committed an act that created a very high risk of burning a dwelling house,
        and that, while committing the act, the defendant knew of the risk and
        disregarded it (wanton arson). [Nowack, 462 Mich at 409.]

    An actor’s intent may be inferred from surrounding facts and circumstances.
    People v Fetterley, 229 Mich App 511, 517-518; 583 NW2d 199 (1998). Moreover,
    given the difficulty of proving an actor’s state of mind, minimal circumstantial
    evidence is sufficient. Id. In addition, inconsistent statements can be considered
    as indicating consciousness of guilt. People v Unger, 278 Mich App 210, 225-226;
    749 NW2d 272 (2008).

           In this case, the prosecution introduced sufficient evidence from which a
    jury could conclude that defendant, who admittedly set the fire, did so willfully or
    maliciously.

            1. Failure to reveal Plume’s presence in the house. At the scene of the
    fire, defendant at first failed to reveal that Plume was in the residence. When both
    Daniel and Tighe initially asked about Plume’s location, defendant was silent. A
    few minutes later, defendant told Daniel that Plume was out with a friend. Upon
    repeated questioning, defendant revealed that Plume was in the residence. While
    this could be explained by confusion brought on by intoxication and carbon
    monoxide poisoning, it could also be considered an intentional act to delay Plume’s
    rescue, which could be considered proof of his having intentionally set the fire for
    the purpose of killing her.

            2. Resisting Daniel’s rescue efforts. Daniel testified that when he tried to
    drag defendant from the house, defendant resisted his efforts. When Daniel asked
    him if he was trying to kill himself, he replied that it was “a good day to die.” From
    this statement, the jury could conclude that defendant intentionally set the fire
    because he was suicidal.

            3. Inconsistent stories. Defendant told numerous inconsistent stories
    about his location and actions on the morning of the fire. At the scene of the fire,
    defendant first told Officer Lafave that he blanked out and did not know what had
    happened, then told Lafave that he was in the bedroom when the fire started. A
    short time later, he told Lafave that he was in the kitchen when the fire started.
    When Lafave interviewed defendant three weeks later, defendant stated that he had
    been sleeping in the bedroom with Plume and awoke to flames, tried to drag Plume
    out but couldn’t, went outside to get wet, then tried to return to rescue Plume but
    was dragged from the house by Daniel. During this interview defendant suggested
    that Plume started the fire by flicking a cigarette onto the comforter. When
    defendant was interviewed a fourth time one month later, defendant stated that he
    had been in bed with the sleeping Plume and was looking for cigarettes under the
    mattress, using the lighter as a light, when he accidentally ignited the fabric hanging

                                               14
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.118 Page 15 of 28



    down from the mattress. In that same interview, he also stated that he accidentally
    started the fire when his cigarette ignited some lace on the comforter, and that he
    thought that he put the fire out, but later awoke to flames.

            Thibeau, defendant’s neighbor, testified that he also told her conflicting
    accounts after the fire. First, he told her that Plume had started the fire by dropping
    a cigarette on a pile of clothing, and that he had tried to drag Plume out the window.
    Later, he told Thibeau that the cat had tipped over a candle in the room, starting the
    fire. On another occasion he told her that a heater started the fire; when she
    reminded him that he had returned the heater to her before the fire, defendant
    changed the story stating that a lantern tipped over and started the fire. The jury
    could have inferred from the inconsistent statements that defendant was trying to
    conceal his guilt.

            Defendant also reported that during the day before the fire, another man had
    joined defendant and Plume in drinking. Defendant told Lafave that this man was
    named Jim. Later, defendant told Lafave during the third interview that the man
    was named Paul. When Lafave questioned him further, defendant said the man was
    named Bob. During the fourth interview, defendant told MacMaster that the man
    was named Scott. Defendant could not provide any further information about this
    man. The jury could have inferred that these inconsistent statements indicated that
    the other man was a fiction created by defendant to deflect suspicion from himself.

            4. The disabled smoke detector. Daniel testified that when he entered
    defendant’s unit on the morning of the fire, the unit was full of smoke and defendant
    was standing in the kitchen holding onto the kitchen counter. When later searching
    the house, officers found on the kitchen counter a disabled smoke detector. The
    smoke detector was covered with a hat. The jury could have inferred from this that
    defendant had disabled the smoke detector, perhaps because the smoke detector
    alarm had gone off (or defendant feared that it would), and then concealed it with
    the hat. Daniel’s discovery of defendant in the kitchen next to the counter supports
    this inference.

            5. Defendant’s admissions. Defendant also made statements that could be
    considered admissions. Detective MacMaster testified that during the fourth
    interview, defendant stated, while smiling: “I gave myself a birthday present and
    set my girlfriend on fire.” Thibeau, defendant’s neighbor, testified that three
    months after the fire she confronted him and asked him why he could not just tell
    the truth that he had lit his girlfriend on fire and watched her burn, to which
    defendant replied, “Well, I didn’t watch her burn.” The jury could infer from these
    statements that defendant had intentionally set the fire that killed Plume.

            Because a defendant’s intent may be inferred from surrounding facts and
    circumstances, and because minimal circumstantial evidence is sufficient given the
    difficulty of proving an actor’s state of mind, Fetterley, 229 Mich App at 517-518,
    the prosecution introduced sufficient evidence from which the jury could have
    concluded that defendant, who admittedly set the fire, did so willfully or

                                              15
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.119 Page 16 of 28



         maliciously. The prosecution therefore introduced evidence sufficient to support
         the arson conviction, and therefore proved the predicate felony for the felony
         murder conviction.

Zintman, 2018 WL 3551381, at *5-8. Although the court of appeals cited only Michigan cases,

the leading case cited, People v. Wolfe, 489 N.W.2d 748, 751 (Mich. 1992), expressly applies the

Jackson standard.

                As earlier discussed, the facts found by the court of appeals are entitled to a

presumption of correctness in this Court, which Petitioner may overcome only by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Sumner, 449 U.S at 546. Petitioner makes no

attempt to dispute any fact recited by the court of appeals. Instead, he merely outlines a separate

version that highlights the facts most favorable to himself. Crediting Petitioner’s summary,

however, would contravene Jackson, which requires that the Court consider the evidence in the

light most favorable to the prosecution. As a consequence, the state court’s factual findings are

accepted as true.

                Moreover, the court of appeals, as required by Jackson, identified the elements of

arson under state law. It is the prerogative of the state to define the elements of the crime and that

definition binds the federal courts. See Johnson v. United States, 559 U.S. 133, 138 (2010) (“We

are, however, bound by the Florida Supreme Court’s interpretation of state law, including its

determination of the elements . . . .”); Jackson, 443 U.S. at 324 n.16 (“The respondents have

suggested that this constitutional standard will invite intrusions upon the power of the States to

define criminal offenses. Quite to the contrary, the standard must be applied with explicit reference

to the substantive elements of the criminal offense as defined by state law.”). As a consequence,

this Court is bound by the state court’s recitation of the elements of the offense of first-degree

arson.



                                                 16
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.120 Page 17 of 28



                The court of appeals squarely applied the facts it found to each of the elements of

the elements of the first-degree arson offense, as it was required to do under Jackson, 443 U.S. at

324 n.16. The court recognized, however, that only one of the elements—whether Petitioner

burned the residence willfully or maliciously—was contested at trial. The court of appeals pointed

to Petitioner’s failure to reveal the victims presence in the house; his resistance to his son’s efforts

to rescue him; the many inconsistent stories he told to his son, the police, and his neighbor; the

disconnection of the smoke detector and Petitioner’s arguable attempt to conceal it; and his own

admissions.

                Admittedly, much of the evidence was circumstantial. However, the Supreme

Court has “never questioned the sufficiency of circumstantial evidence in support of a criminal

conviction, even though proof beyond a reasonable doubt is required.” Desert Palace, Inc. v.

Costa, 539 U.S. 90, 100 (2003). “And juries are routinely instructed that ‘[t]he law makes no

distinction between the weight or value to be given to either direct or circumstantial evidence.’”

Id. (alteration in original) (quoting 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee,

Federal Jury Practice and Instructions: Criminal § 12.04 (5th ed. 2000)).

                The court of appeals, considering the entire record, held that the identified facts

supported the reasonable inference that Petitioner had intentionally or willfully set the fire. In

Coleman v. Johnson, 566 U.S. 650 (2012), the Supreme Court provided guidance “in determining

what distinguishes a reasoned inference from ‘mere speculation.’” Id. at 655. The Court described

a reasonable inference as an inference that a rational jury could make from the facts. The inference

need not be compelled by those facts; it must simply be rational. Id. at 656. As a result, to succeed

in his challenge, Petitioner must show that the inference identified by the court of appeals is

irrational.



                                                  17
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.121 Page 18 of 28



               Petitioner has not made that showing. Certainly, the inference singled out by the

court of appeals—that Petitioner intentionally set the fire—could rationally flow from the totality

of the underlying facts. His argument that other inferences might follow from the evidence—

inferences that favor him—is immaterial. Petitioner has not identified any United States Supreme

Court case that resolves the issue differently on a set of materially indistinguishable facts.

Moreover, he has failed to overcome the double deference owed to the state-court’s application of

the facts to the Jackson standard on habeas review. Tucker, 541 F.3d at 656. Accordingly,

Petitioner is not entitled to habeas relief on his sufficiency-of-the-evidence claim.

       B.      Ground II: Admission of Evidence of Other Acts of Domestic Violence

               In his second ground for relief, Petitioner argues that the testimony of his ex-wife,

concerning his history of his domestic violence against her, was improperly admitted under Mich.

Comp. Laws § 768.27b. The statute states that,

       in a criminal action in which the defendant is accused of an offense involving
       domestic violence, evidence of the defendant’s commission of other acts of
       domestic violence for any purpose for which it is relevant, if it is not otherwise
       excluded under Michigan Rule of Evidence 403.

Id. Petitioner argues that he was tried on the charge of first-degree arson, not domestic violence.

He therefore contends that his ex-wife’s testimony should not have been admitted.

               After quoting in detail the statute and its associated definitions, the Michigan Court

of Appeals held, as follows:

              The statute is intended to allow “prior bad acts” evidence of domestic
       violence to be admitted as long as the evidence satisfies the “more probative than
       prejudicial” requirement of MRE 403. People v Cameron, 291 Mich App 599, 610;
       806 NW2d 371 (2011). The language of the statute permits a trial court to admit
       relevant evidence of other domestic assaults to prove any issue, including the
       defendant’s character. Id. at 609. If the danger of unfair prejudice outweighs the
       probative value of the evidence, however, the trial court is obligated to exclude it.
       People v Watkins, 491 Mich 450, 484-486; 818 NW2d 296 (2012).



                                                 18
Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.122 Page 19 of 28



            Defendant first argues that Black’s testimony was improperly admitted
    because he was not charged with an offense involving domestic violence2 as
    required for the admission of evidence of prior domestic violence under MCL
    768.27b. The statute defines an offense involving domestic violence to mean an
    occurrence that causes or attempts to cause physical or mental harm to a family or
    household member. MCL 768.27b(5)(a)(i). A family or household member is
    defined by the statute to include individuals with whom the defendant resides or
    with whom the defendant has a dating relationship. MCL 768.27b(5)(b)(ii), (iv);
    Railer, 288 Mich App at 220 n 3. Here, defendant was accused of first-degree arson
    causing the death of Plume. Because the offense caused physical harm to Plume,
    defendant’s girlfriend who resided with him, the arson was an “offense involving
    domestic violence” within the meaning of the statute.

             Defendant also argues that the trial court erred by admitting the evidence of
    the prior domestic violence because the prior acts differ from the charged offense
    in this case. This Court, however, has held that prior acts of domestic violence are
    admissible under MCL 768.27b regardless of whether the acts are “identical to the
    charged offenses.” People v Meissner, 294 Mich App 438, 452; 812 NW2d 37
    (2011). Furthermore, the statute does not require that prior acts of domestic
    violence be similar in kind to the charged conduct to be admissible.

             Defendant also argues that the evidence was not relevant, and that any
    relevance was outweighed by its prejudicial effect. Even when evidence is
    admissible under MCL 768.27b and is relevant under MRE 402, it may still warrant
    exclusion if it is unfairly prejudicial. Watkins, 491 Mich at 481. Only when unfair
    prejudice outweighs the probative value of evidence, meaning that “there is a
    danger that the evidence will be given undue or preemptive weight by the jury” or
    that it would be inequitable to admit the evidence, need the evidence be excluded.
    People v Blackston, 481 Mich 451, 462; 751 NW2d 408 (2008).

            Here, the prior acts of domestic abuse were relevant to show defendant’s
    character and his propensity to commit acts of violence against his domestic
    partner. Black testified that defendant shoved and pushed her, and sometimes
    threatened that “one of these days you’re not going to wake up” or “one of these
    days they’re not going to find you,” which she understood to mean that he would
    kill her in her sleep. He also told her that he had killed her dog while she slept;
    Black testified that because there was blood on the floor and the dog did not return,
    she believed that he had, in fact, killed the dog. She further testified that defendant
    burned pages that he had torn from her journal and had also burned pictures of her
    children, using fire to inflict the domestic violence (engaging in activity toward a
    family or household member that would cause a reasonable person to feel
    terrorized, frightened, intimidated, threatened, harassed, or molested). He also told
    her that he would burn down the duplex (where at that time she lived with
    defendant) to prevent his son from obtaining sole ownership of it. This evidence
    was relevant to show defendant’s propensity to commit an act of domestic violence,
    see Railer, 288 Mich App at 219-220, and it permitted the jury to assess the charges
    in light of the bigger picture of defendant’s behavioral history. See Schultz, 278

                                              19
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.123 Page 20 of 28



       Mich App at 779. Given that the disputed element at trial was whether defendant
       possessed the requisite intent for the arson conviction, Black’s testimony regarding
       defendant’s propensity to commit domestic violence was relevant.

                The evidence also was not unfairly prejudicial. Given that MCL 768.27b
       allows evidence to be admitted for propensity purposes in cases of domestic
       violence, when balancing MRE 403 concerns, “courts must weigh the propensity
       inference in favor of the evidence’s probative value rather than its prejudicial
       effect.” Watkins, 491 Mich at 487 (discussing the similar statute MCL 768.27a).
       Here, weighing the propensity value of the evidence in favor of admission, its value
       outweighed MRE 403 concerns. See People v Daniels, 311 Mich App 257, 272;
       874 NW2d 732 (2015) (evidence of previous domestic violence is admissible
       because the defendant’s history governs the likelihood that defendant committed a
       given crime). Considerations that may lead to exclusion of such evidence include
       dissimilarity between the other acts and the charged offense, temporal proximity,
       infrequency of the other acts, intervening acts, the lack of reliability of the other
       acts, and the lack of need for the other acts evidence. Watkins, 491 Mich at 487-
       488 (discussing the similar statute MCL 768.27a). Black’s testimony in this case
       was similar in that it involved use of fire to threaten and intimidate a domestic
       partner, some of the violence occurred or was threatened to occur when the
       domestic partner was asleep, the other acts of domestic violence occurred within
       approximately 18 months of each other, and there was no indication that the other
       acts evidence was unreliable. Further, Black’s testimony was not particularly
       graphic or inflammatory and therefore was not likely to interfere with the jury’s
       ability to logically weigh the evidence. See Railer, 288 Mich App at 220-221. It
       therefore cannot be said that the trial court abused its discretion in admitting Black’s
       testimony.

               Defendant also argues that the testimony of Shelly Ovink should have been
       excluded. Ovink was called by the prosecution as an expert witness in psychology
       to testify on the subject of domestic violence. Ovink, however, did not offer
       testimony of previous domestic violence by defendant, and in fact admitted that she
       did not know defendant. Because there is no indication that her testimony was
       admitted under MCL 768.27b, nor did defendant object to her testimony at trial,
       this contention is without merit.
                2
                 At the hearing on the motion in limine, defense counsel essentially admitted that the arson
       was an offense involving domestic violence.

Zintman, 2018 WL 3551381, at *9-10.

                The extraordinary remedy of habeas corpus lies only for a violation of the

Constitution. 28 U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire, 502

U.S. 62 (1991), an inquiry whether evidence was properly admitted or improperly excluded under


                                                       20
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.124 Page 21 of 28



state law “is no part of the federal court’s habeas review of a state conviction [for] it is not the

province of a federal habeas court to re-examine state-court determinations on state-law

questions.” Id. at 67-68. Rather, “[i]n conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the United States.” Id.

at 68. State-court evidentiary rulings cannot rise to the level of due process violations unless they

offend some principle of justice so rooted in the traditions and conscience of our people as to be

ranked as fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000) (quotation omitted);

accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v. Mitchell, 329 F.3d 496,

512 (6th Cir. 2003). This approach accords the state courts wide latitude in ruling on evidentiary

matters. Seymour, 224 F.3d at 552 (6th Cir. 2000).

               Further, under the AEDPA, the court may not grant relief if it would have decided

the evidentiary question differently. The court may only grant relief if Petitioner is able to show

that the state court’s evidentiary ruling was in conflict with a decision reached by the Supreme

Court on a question of law or if the state court decided the evidentiary issue differently than the

Supreme Court did on a set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d

846, 860 (6th Cir. 2000). Petitioner has not met this difficult standard.

               To the extent Petitioner argues that the state court improperly interpreted Mich.

Comp. Laws § 768.27b, his claim is not cognizable on habeas review. The Supreme Court and

the Sixth Circuit repeatedly have recognized “‘that a state court’s interpretation of state law,

including one announced on direct appeal of the challenged conviction, binds a federal court sitting

in habeas corpus.’” Stumpf v. Robinson, 722 F.3d 739, 746 n.6 (6th Cir. 2013) (quoting Bradshaw

v. Richey, 546 U.S. 74, 76 (2005)); Johnson, 559 U.S. at 138 (“We are, however, bound by the




                                                 21
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.125 Page 22 of 28



Florida Supreme Court’s interpretation of state law, including its determination of the

elements . . . .”); Wainwright v. Goode, 464 U.S. 78, 84 (1983).

               Moreover, there exists no clearly established Supreme Court precedent that holds

that a state court violates the Due Process Clause by permitting propensity evidence in the form of

other bad acts evidence. In Estelle v. McGuire, the Supreme Court declined to hold that the

admission of prior acts evidence violated due process. Estelle, 502 U.S. at 75. The Court stated

in a footnote that, because it need not reach the issue, it expressed no opinion as to whether a state

law would violate due process if it permitted the use of prior crimes evidence to show propensity

to commit a charged crime. Id. at 75 n.5. While the Supreme Court has addressed whether prior

acts testimony is permissible under the Federal Rules of Evidence, see Old Chief v. United States,

519 U.S. 172 (1997); Huddleston v. United States, 485 U.S. 681 (1988), it has not explicitly

addressed the issue in constitutional terms. The Sixth Circuit has found that “[t]here is no clearly

established Supreme Court precedent which holds that a state violates due process by permitting

propensity evidence in the form of other bad acts evidence.” Bugh, 329 F.3d at 512.

               Because there was no constitutional violation in the admission of evidence (bad

acts), the state court decision was “far from” an unreasonable determination of the facts in light of

the evidence presented. Clark v. O’Dea, 257 F.3d 498, 502 (6th Cir. 2001); Bugh, 329 F.3d at

512. Accordingly, Petitioner is not entitled to relief on his second habeas ground, because his

claim is either noncognizable or without merit.

       C.      Ground III: Ineffective Assistance of Counsel

               In his third ground for habeas relief, Petitioner argues that his trial attorney was

ineffective in failing to be aware of Mich. Comp. Laws § 763.8, which requires the audiovisual

recording of custodial interrogations, and Mich. Comp. Laws § 763.9, which provides a penalty



                                                  22
    Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.126 Page 23 of 28



for not recording such interrogations—that the jury be instructed that it may consider the absence

of a recording in evaluating the evidence about an individual’s statement.1

                  In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-prong test by which to evaluate claims of ineffective assistance of counsel. To establish a

claim of ineffective assistance of counsel, the petitioner must prove:                             (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

Id. at 687.      A court considering a claim of ineffective assistance must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

omissions were outside the wide range of professionally competent assistance.” Strickland, 466

U.S. at 690. Even if a court determines that counsel’s performance was outside that range, the

defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691.

                  Moreover, as the Supreme Court repeatedly has recognized, when a federal court

reviews a state court’s application of Strickland under § 2254(d), the deferential standard of

Strickland is “doubly” deferential. Harrington, 562 U.S. at 105 (citing Knowles v. Mirzayance,


1
  In the state appellate courts, Petitioner, in his pro per supplemental brief, raised two additional claims of ineffective
assistance of counsel: that his trial attorneys were ineffective in failing to have the clothing he wore on the night of
the fire tested to prove that he was in the bedroom, rather than in the kitchen, that night; and that his trial attorneys
failed to allow him to review the police report and pictures of the crime scene. Petitioner does not raise these additional
claims in his habeas petition.



                                                           23
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.127 Page 24 of 28



556 U.S. 111, 123 (2009)); see also Burt v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster,

563 U.S. 170, 190 (2011); Premo v. Moore, 562 U.S. 115, 122 (2011). In those circumstances,

the question before the habeas court is “whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir.

2012) (stating that the “Supreme Court has recently again underlined the difficulty of prevailing

on a Strickland claim in the context of habeas and AEDPA . . . .”) (citing Harrington, 562 U.S. at

102).

               The Michigan Court of Appeals thoroughly discussed and rejected Petitioner’s

claim of ineffective assistance of counsel:

                 The effective assistance of counsel is presumed, and criminal defendants
        have a heavy burden of proving otherwise. People v Schrauben, 314 Mich App
        181, 190; 886 NW2d 173 (2016). To demonstrate ineffective assistance of counsel,
        the defendant must prove that “(1) counsel’s performance was deficient, meaning
        that it fell below an objective standard of reasonableness, and (2) but for counsel’s
        error, there is a reasonable probability that the outcome of the defendant’s trial
        would have been different.” [People v. ]Solloway, 316 Mich App 174, 188[; 891
        NW2d 255, 266 (2016)] (citation omitted). Here, defendant’s claim of ineffective
        assistance arises from defense counsel’s failure to request a jury instruction
        advising the jury that the police failed to record defendant’s fourth interview as
        required by statute. Defendant contends that he was in custody at the time of the
        fourth interview, and that therefore the police were required to audiovisually record
        the interview.

               MCL 763.8 requires audiovisual recording of custodial interrogations.
        When law enforcement fails to record a custodial interrogation, MCL 763.9
        provides, in relevant part:

            . . . [t]he jury shall be instructed that it is the law of this state to record
            statements of an individual in custodial detention who is under
            interrogation for a major felony and that the jury may consider the absence
            of a recording in evaluating the evidence relating to the individual’s
            statement.

        MCL 763.7(a) defines “custodial detention” as “an individual’s being in a place of
        detention because a law enforcement official has told the individual that he or she
        is under arrest or because the individual, under the totality of the circumstances,
        reasonably could believe that he or she is under a law enforcement official’s control
        and is not free to leave.” In this case, the testimony at the Ginther hearing indicates

                                                  24
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.128 Page 25 of 28



       that defendant was not in “custodial detention” at the time of the fourth interview.
       After talking to Sergeant Lafave twice on the morning of the fire, and then again in
       an interview at the police station, defendant agreed to undergo a polygraph test. On
       the day of the polygraph test,3 defendant signed a Miranda4 waiver form and a
       polygraph waiver form stating that he had the right to refuse the test. Defendant
       testified that the rights on the waiver forms were explained to him by Detective
       MacMaster. Defendant testified that when he was read his Miranda rights, he
       believed that he could not leave, but also testified that no one told him that he had
       to stay at the interview and he was not told that he was under arrest. Defendant was
       not handcuffed. He testified that “what I was doing was volunteering my time into
       trying to get this procedure taken care of” and that he wanted to take the polygraph
       test “to clear himself.” After the interview, the police drove defendant home and
       defendant was not arrested until approximately two months later.

               Defendant suggests that another factor influencing whether he believed he
       was free to leave was his physical condition as an alcoholic. At the Ginther hearing,
       Dr. John Lehtinen testified regarding the symptoms of withdrawal from alcohol,
       which he testified include extreme agitation, paranoia, seizures, and hallucinations.
       He also testified that a person experiencing alcohol withdrawal might experience
       increased heart rate, elevated blood pressure, and sweating that would be very
       observable to others. Withdrawal symptoms might also include less observable
       reactions such as tremors, mild agitations, and headaches.

               A review of the record indicates that the trial court correctly concluded that
       defendant was not in custodial detention at the time he made the incriminating
       statements. The trial court considered the totality of the circumstances surrounding
       the fourth interview, including that defendant agreed to the polygraph, willingly
       accepted transportation to and from the interview by police officers, and
       acknowledged that he had been advised of his rights before the interview, including
       the right to halt the examination at any time. Defendant was therefore not entitled
       to a jury instruction regarding the fact that the fourth interview was not recorded,
       and defense counsel cannot be said to have been ineffective for failing to request
       the instruction.
                3
                  On the day originally set for the polygraph examination, the transporting officer arrived
       at defendant’s home, but defendant acknowledged that he had been drinking. The exam was
       rescheduled and defendant cooperated by refraining from alcohol on that day. The fact that this
       interview took place essentially by appointment belies the contention that defendant was in custodial
       detention.

                4
                    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).

Zintman, 2018 WL 3551381, at *11-12. Although the court of appeals cited only Michigan cases,

those cases expressly drew their standard of review from Strickland. See Shrauben, 886 N.W.2d




                                                       25
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.129 Page 26 of 28



at 178 (citing Strickland); Solloway, 891 N.W.2d at 266 (same). The court of appeals therefore

applied the correct Supreme Court precedent.

               Petitioner argues that his trial attorneys were ineffective for failing to request a jury

instruction under Mich. Comp. Laws § 763.9, because his statement made during a custodial

interrogation was not recorded. Petitioner’s argument turns on whether he was in “custodial

detention,” as defined by Mich. Comp. Laws § 763.7(a), at the time he made his statement.

Reviewing the totality of the circumstances, as required by the statute, the court of appeals

concluded that Petitioner was not in custodial detention at the time he made his statement. As a

result, the court found Petitioner was not entitled to the instruction described in Mich. Comp. Laws

§ 763.9.

               As this Court earlier discussed, a federal court on habeas review may not re-

examine state-law determinations on state-law questions. Bradshaw, 546 U.S. at 76; Estelle, 502

U.S. at 68. The decision of the state court on a state-law issue is binding on a federal habeas court.

See Johnson, 559 U.S. at 138; Wainwright, 464 U.S. at 84.

               Because the court of appeals conclusively held that Petitioner was not in custody at

the time he made his statement and therefore was not entitled to the instruction under state law,

any request for the instruction by his attorney would have been futile. Counsel’s failure to make

a frivolous or meritless motion does not constitute ineffective assistance of counsel. See Mahdi v.

Bagley, 522 F.3d 631, 638 (6th Cir. 2008) (“No prejudice flows from the failure to raise a meritless

claim.”); Smith v. Bradshaw, 591 F.3d 517, 523 (6th Cir. 2010); O’Hara v. Brigano, 499 F.3d 492,

506 (6th Cir. 2007); Chegwidden v. Kapture, 92 F. App’x 309, 311 (6th Cir. 2004); Harris v.

United States, 204 F.3d 681, 683 (6th Cir. 2000). In other words, even if Petitioner’s defense

attorneys unreasonably failed to be aware of Mich. Comp. Laws § 763.8 and § 763.9, their lack of



                                                  26
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.130 Page 27 of 28



awareness could not have prejudiced Petitioner. The state court’s rejection of Petitioner’s claim

of ineffective assistance of counsel therefore constituted an entirely reasonable application of

Strickland.

IV.    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”       Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial
                                                 27
 Case 2:20-cv-00041-JTN-MV ECF No. 4 filed 04/27/20 PageID.131 Page 28 of 28



of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated: April 27, 2020                                 /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                 28
